


Exhibit 10.8

 

DIGIMARC CORPORATION
STOCK OPTION GRANT NOTICE
2008 INCENTIVE PLAN

 

Digimarc Corporation (the “Company”) hereby grants to Participant an Option (the
“Option”) to purchase shares of the Company’s Common Stock under the Company’s
2008 Incentive Plan (the “Plan”).  The Option is subject to all the terms and
conditions set forth in this Stock Option Grant Notice (this “Grant Notice”) and
in the Stock Option Agreement and the Plan, which are attached to and
incorporated into this Grant Notice in their entirety.

 

Participant:

 

 

 

 

 

Award Number:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Number of Shares Subject to Option:

 

 

 

 

 

Exercise Price (per Share):

 

$

 

 

 

Expiration Date:

 

                                                (subject to earlier termination
in accordance with the terms of the Plan and the Stock Option Agreement)

 

 

 

Type of Option:

 

Nonqualified Stock Option

 

 

 

Vesting and Exercisability Schedule:

 

1/48 of the shares subject to the Option will vest and become exercisable on
each monthly anniversary of the Vesting Commencement Date.

 

Additional Terms/Acknowledgement:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement and the Plan.  Participant further acknowledges that as of the Grant
Date, this Grant Notice, the Stock Option Agreement and the Plan set forth the
entire understanding between Participant and the Company regarding the Option
and supersede all prior oral and written agreements on the subject.

 

 

DIGIMARC CORPORATION

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

Signature

By:

 

 

Date:

 

Its:

 

 

Address:

 

 

 

 

 

Attachments:

 

Taxpayer ID:

 

 

1. Stock Option Agreement

2. 2008 Incentive Plan

3. Plan Summary

 

 

PLEASE SIGN AND RETURN THIS COPY TO THE STOCK ADMINISTRATOR

 

--------------------------------------------------------------------------------


 

DIGIMARC CORPORATION

2008 INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Stock
Option Agreement, Digimarc Corporation has granted you an Option under its 2008
Incentive Plan (the “Plan”) to purchase the number of shares of the Company’s
Common Stock indicated in your Grant Notice (the “Shares”) at the exercise price
indicated in your Grant Notice.  Capitalized terms not explicitly defined in
this Stock Option Agreement but defined in the Plan shall have the same
definitions as in the Plan.

 

The details of the Option are as follows:

 

1.            Vesting and Exercisability

 

Subject to the limitations contained herein, the Option will vest and become
exercisable as provided in your Grant Notice, provided that vesting will cease
upon the termination of your employment or service relationship with the Company
or a Related Company and the unvested portion of the Option will terminate. 
During any authorized leave of absence, the vesting of the Option will cease
after the leave of absence exceeds a period of 90 days.  Vesting of the Option
will resume upon termination of the leave of absence and your return to
employment or service relationship with the Company or a Related Company.

 


2.             SECURITIES LAW COMPLIANCE


 

Notwithstanding any other provision of this Agreement, you may not exercise the
Option unless the Shares issuable upon exercise are registered under the
Securities Act or, if such Shares are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act.  The exercise of the Option must also comply
with other applicable laws and regulations governing the Option, and you may not
exercise the Option if the Company determines that such exercise would not be in
material compliance with such laws and regulations.

 


3.             METHOD OF EXERCISE


 

You may exercise the Option by giving written notice to the Company, in form and
substance satisfactory to the Company, which will state your election to
exercise the Option and the number of Shares for which you are exercising the
Option.  The written notice must be accompanied by full payment of the exercise
price for the number of Shares you are purchasing.  You may make this payment in
any combination of the following:  (a) by cash; (b) by check acceptable to the
Company; (c) by tendering shares of Common Stock you have owned for at least six
months; (d) if the Common Stock is registered under the Exchange Act and to the
extent permitted by law, by instructing a broker to deliver to the Company the
total payment required; or (e) by any other method permitted by the Committee.

 


4.             TREATMENT UPON TERMINATION OF EMPLOYMENT OR SERVICE RELATIONSHIP


 

The unvested portion of the Option will terminate automatically and without
further notice immediately upon your Termination of Service for any reason.  You
may exercise the vested portion of the Option as follows:

 

(a)           General Rule.  You must exercise the vested portion of the Option
on or before the earlier of (i) three months after your Termination of Service
and (ii) the Option Expiration Date;

 

(b)           Disability.  If your Termination of Service is due to Retirement
or Disability, you must exercise the vested portion of the Option on or before
the earlier of (i) 12 months after your Termination of Service and (ii) the
Option Expiration Date.

 

--------------------------------------------------------------------------------


 

(c)           Death.  If your Termination of Service is due to your death, the
vested portion of the Option must be exercised on or before the earlier of
(i) 12 months after your Termination of Service and (ii) the Option Expiration
Date.  If you die after your Termination of Service but while the Option is
still exercisable, the vested portion of the Option may be exercised until the
earlier of (x) 12 months after the date of death and (y) the Option Expiration
Date; and

 

(d)           Cause.  The vested portion of the Option will automatically expire
at the time the Company first notifies you of your Termination of Service for
Cause, unless the Committee determines otherwise.  If your employment or service
relationship is suspended pending an investigation of whether you will be
terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation.  If any facts that would
constitute termination for Cause are discovered after your Termination of
Service, any Option you then hold may be immediately terminated by the
Committee.

 

It is your responsibility to be aware of the date the Option terminates.

 


5.             LIMITED TRANSFERABILITY

 

During your lifetime only you can exercise the Option.  The Option is not
transferable except by will or by the applicable laws of descent and
distribution.  The Plan provides for exercise of the Option by a beneficiary
designated on a Company-approved form or the personal representative of your
estate.  Notwithstanding the foregoing and to the extent permitted by
Section 422 of the Internal Revenue Code of 1986, the Committee, in its sole
discretion, may permit you to assign or transfer the Option, subject to such
terms and conditions as specified by the Committee.

 


6.             WITHHOLDING TAXES


 

As a condition to the exercise of any portion of an Option, you must make such
arrangements as the Company may require for the satisfaction of any federal,
state, local or foreign withholding tax obligations that may arise in connection
with such exercise.

 


7.             OPTION NOT AN EMPLOYMENT OR SERVICE CONTRACT


 

Nothing in the Plan or the Option will be deemed to constitute an employment
contract or confer or be deemed to confer any right for you to continue in the
employ of, or to continue any other relationship with, the Company or any
Related Company or limit in any way the right of the Company or any Related
Company to terminate your employment or service relationship at any time, with
or without Cause.

 


8.             NO RIGHT TO DAMAGES


 

You will have no right to bring a claim or to receive damages if you are
required to exercise the vested portion of the Option within three months (one
year in the case of Retirement, Disability or death) of the Termination of
Service or if any portion of the Option is cancelled or expires unexercised. 
The loss of existing or potential profit in the Option will not constitute an
element of damages in the event of your Termination of Service for any reason
even if the termination is in violation of an obligation of the Company or a
Related Company to you.

 


9.             BINDING EFFECT


 

This Agreement will inure to the benefit of the successors and assigns of the
Company and be binding upon you and your heirs, executors, administrators,
successors and assigns.

 

2

--------------------------------------------------------------------------------
